Title: Certificate on John Hanson by Anthony L. Bleecker, Peter S. Curentius, Alexander Hamilton, John Lamb, and Hercules Mulligan, [24 January 1796]
From: Bleecker, Anthony L.,Curentius, Peter S.,Hamilton, Alexander,Lamb, John,Mulligan, Hercules
To: 



[New York, January 24, 1796]

We the Subscribers do certify that we were acquainted with Capt John Hanson deceased in his life time, and at an early period of the Revolution of the United States, and have satisfactory grounds to believe that he was firmly attached to the cause of the Revolution and to the liberties of this Country. We also certify, that we particularly recollect as eye Witnesses his conduct on a certain Evening in the year MDCLXXVI, when cannon were removed from the battery in the City under the fire of a British Man of War, on which occasion the said Capt Hanson was distinguished by his activity in forwarding the Removal. 

New York January 24. 1796.
A Hamilton
John Lamb
Peter S. Curtenius
Hercules Mulligan
Anthony L. Bleecker

